DETAILED ACTION
1.          Claims 1, 2, 6-10, 14-18, and 20 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 11/11/2021, the Office acknowledges the current status of the claims: claims 1, 6, 7, 9, 14, 15, 18, and 20 have been amended, claims 3-5, 11-13, and 19 have been canceled, and no new matter appears to be added.

Response to Arguments
3.         Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. Applicant’s concerns are addressed in the following discussion.
     a) Applicant contends “Susitaival does not disclose a first grant information that is used for initial transmission grant of first data, and second grant information is used for initial transmission grant of second data, where the second grant information is received in a retransmission active time in which the terminal expects to receive a retransmission grant for the first data” (Remarks, page 8). Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Claim 1, for example, has been amended to incorporate features as recited in canceled claim 5 that was rejected as being unpatentable over Susitaival in view of Moon. Susitaival, as noted a first grant information is used for downlink initial transmission grant of the first data (Moon: [0007]), the retransmission active time comprises a downlink retransmission active time (Moon: [0007] – corresponds to an interval following an unsuccessful receipt of downlink data for monitoring a retransmission, as suggested. See also [0167-0168] – this retransmission time may configured in terms of a number of subframes. See also [0046], [0056], and [0015].), and the downlink retransmission active time is an active time in which the terminal expects to receive a downlink retransmission grant for the first data (Moon: [0007], [0015], and [0167-0168] – during this length of time, the UE monitors control channels for the retransmission grant.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method according to Susitaival in view of the method according to Moon to implement downlink grants for BS-to-UE communication for the reasons of increasing reliability of data transmissions in a multi-carrier system (Moon: [0005]). The following rejection includes the above 35 USC 103 rejection.
     b) In response to the arguments received in the Office on 11/11/2021 with respect to the non-statutory double patenting rejection made in view of 10,594,447 B2, Examiner respectfully submits that MPEP §804(I)(1) states:
A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner.  

Applicant’s request for the Office to hold these rejections in abeyance until at least one claim is allowed is not a complete response. However, the attached Office action includes an updated double patenting rejection in view of the amendments received in the Office on 11/11/2021.

Double Patenting
4.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.         Claims 1, 2, 6-10, 14-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,594,447 B2 (hereinafter “Patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent with obvious wording variations. Take an example of comparing claim 1 of the Application and Claims 1, 3, and 5 of the Patent:
Application, Claim 1:
A method, comprising:



receiving, by the terminal in a retransmission active time, second grant information sent by the RAN device, wherein the second grant information is used for an initial transmission grant of second data, and wherein the retransmission active time is an active time in which the terminal expects to receive a retransmission grant for the first data; and

remaining, by the terminal, in an active state in an activation extension time, wherein the activation extension time is after the second grant information is received; and

wherein the first grant information is used for a downlink initial transmission grant of the first data, and the retransmission active time comprises a downlink retransmission active time, and wherein the downlink retransmission active time is an active time in which the terminal expects to receive a downlink retransmission grant for the first data.

A data transmission method, comprising: receiving, by a terminal in a 
discontinuous reception (DRX) active period, first grant information from a 
radio access network (RAN) device, wherein the terminal uses the first grant information is used for initial transmission grant of first data;  
sending or receiving, by the terminal, the first data by using the initial transmission 
grant of the first data;  
starting, by the terminal after sending or receiving the first data, a retransmission active time in which the terminal expects to receive a retransmission grant for the first data;  
receiving, by the terminal in the retransmission active time, second grant information from the RAN device, wherein the second grant information is used for initial transmission grant of second data;  and 



remaining, by the terminal, in an active state in an activation extension time that is after in response to receiving of the second grant information.

Claim 3:
The method according to claim 1, wherein the first grant information is used for uplink initial transmission grant of the first data, wherein the retransmission active time comprises an uplink retransmission active time, and wherein the uplink retransmission active time is an active time in which the terminal expects to receive an uplink retransmission grant for the first data.

Claim 5:
The method according to claim 1, wherein the first grant information is used for downlink initial transmission grant of the first data, wherein the retransmission active time comprises a downlink retransmission active time, and wherein the downlink retransmission active time is an active time in which the terminal expects to receive a downlink retransmission grant for the first data.


Claims 2, 6-10, 14-18, and 20 are transparently found in claims 2, 4, and 6-20 of the Patent with obvious word variations.

Claim Rejections - 35 USC § 103
6.          The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.         Claims 1, 2, 6-10, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2011/0026625 A1 to Susitaival et al. (hereinafter “Susitaival”) in view of United States Patent Application Publication 2012/0327783 A1 to Moon et al. (hereinafter “Moon”).
            Regarding Claim 1, Susitaival discloses a method, comprising:
     receiving, by a terminal in a discontinuous reception (DRX) active period, first grant information sent by a radio access network (RAN) device (Susitaival: [0012-0013] – corresponds to receiving an initial grant during a DRX patterned cycle. See also [0051].), wherein the terminal uses the first grant information for initial transmission grant of first data (Susitaival: [0051] – initial grant allows transmission of data.);
     receiving, by the terminal in a retransmission active time (Susitaival: [0065-0069] – corresponds to a HARQ RTT, or hybrid automatic repeat request round trip time, that is started with a grant timer, to receive retransmission, or new grants. See second grant information sent by the RAN device (Susitaival: as previously described above with respect to at least [0014] and [0045], a new or retransmission grant may be received during the HARQ RTT.), wherein the second grant information is used for initial transmission grant of second data (Susitaival: [0007-0012] – corresponds to a new data grant for new data transmission. See also [0014].), and wherein the retransmission active time is an active time in which the terminal expects to receive a retransmission grant for the first data (Susitaival: [0045] – corresponds to the HARQ retransmission time, a period of time in which the UE expects to receive HARQ retransmissions.); and
     remaining, by the terminal, in an active state in an activation extension time, wherein the activation extension time is after the second grant information is received (Susitaival: [0045] – corresponds to a grant timer for receiving adaptive retransmission grants or new data grants. See also [0070] – when the HARQ RTT timer expires the grant timer begins, extending the grant time. Examiner further notes the above recitations include descriptions wherein a DRX inactivity timer is running until a criteria is met, or deactivated by the UE.).
            Susitaival discloses exemplary embodiments are directed to uplink grants, downlink allocations, and HARQ retransmissions, but does not expressly disclose wherein the first grant information is used for downlink initial transmission grant of the first data, the retransmission active time comprises a downlink retransmission active time, and the downlink retransmission active time is an active time in which the terminal expects to receive a downlink retransmission grant for the first data.
a first grant information is used for downlink initial transmission grant of the first data (Moon: [0007]), and the retransmission active time comprises a downlink retransmission active time (Moon: [0007] – corresponds to an interval following an unsuccessful receipt of downlink data for monitoring a retransmission, as suggested. See also [0167-0168] – this retransmission time may configured in terms of a number of subframes. See also [0046], [0056], and [0015].), and wherein the downlink retransmission active time is an active time in which the terminal expects to receive a downlink retransmission grant for the first data (Moon: [0007], [0015], and [0167-0168] – during this length of time, the UE monitors control channels for the retransmission grant.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method according to Susitaival in view of the method according to Moon to implement downlink grants for BS-to-UE communication for the reasons of increasing reliability of data transmissions in a multi-carrier system (Moon: [0005]).     
            Regarding Claim 2, the combination of Susitaival and Moon discloses the method according to claim 1, wherein Susitaival further discloses the first data is empty (Susitaival: [0053-0054] – corresponds to transmitting a BSR indicating no data in buffer (bits less than zero) or transmitting a BSR indicating data for transmission, receiving ACK and/or grant, then transmitting actual data.).
Regarding Claim 6, the combination of Susitaival and Moon discloses the method according to claim 1, wherein Moon further discloses
      receiving, by the terminal, the first data sent by the RAN device (Moon: [0007]); and 
     sending, by the terminal, feedback information to the RAN device (Moon: [0007] – corresponds to ACK or NACK.), wherein the feedback information provides a status of receiving the first data by the terminal (Moon: [0007] – corresponds to ACK or NACK, indicating successful or unsuccessful reception of data.), and the feedback information indicates an unsuccessful acknowledgement (NACK) (Moon: [0007] – corresponds to a NACK, indicating reception of data.).
            Regarding Claim 7, the combination of Susitaival and Moon discloses the method according to claim 5, wherein Susitaival further discloses a downlink retransmission active time is determined according to a DRX retransmission timer (Susitaival: [0002] – describes what is well-known in the art and technically-specified as a “DRX…[wherein] the user equipment (UE) behavior is defined relative to the successful decoding of the Physical Downlink Control Channel (PDCCH) by the UE.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method according to Moon in view of the method according to Susitaival to utilize DRX in downlink grant retransmissions from BS-to-UE communication for reducing power consumption at a UE (Susitaival: [0002]).

Regarding Claim 8, the combination of Susitaival and Moon discloses the method according to claim 1, wherein Susitaival further discloses the activation extension time is determined according to a DRX inactivity timer (Susitaival: [0045] – corresponds to a grant timer for receiving adaptive retransmission grants or new data grants. See also [0070] – when the HARQ RTT timer expires the grant timer begins, extending the grant time. See also Figure 11A with [0065-0070] – corresponds to the DRX process of monitoring the PDCCH according to at least the grant timer extension.).

           Claims 9, 10, and 14-16, directed to an apparatus embodiment of claims 1-4 and 8, recite similar features as claims 1, 2 and 6-8, respectively, and are therefore rejected upon the same grounds as claims 1, 2 and 6-8. Please see above rejections of claims 1, 2 and 6-8. Susitaival further discloses the device comprising a processor and a computer-readable medium in at least Figures 4A and 5 with [0021], [0023], [0039-0045], and [0074].
            Regarding Claim 17, the combination of Susitaival and Moon discloses the device according to claim 9, wherein Susitaival further discloses the device is coupled to the terminal, or the device is the terminal (Susitaival: Figures 4A and 5 with [0021], [0023], [0039-0045], and [0074] – corresponds to the user terminal/equipment/device as the device or functional elements coupled to other elements of the device.).

            Regarding Claim 18, Susitaival discloses a radio access network (RAN) device (Susitaival: Figure 6 with [0024] and [0047-0049] – corresponds to a base comprising: 
     a processor (Susitaival: Figure 6 – element 610.); and
     a non-transitory computer-readable storage medium storing a program to be executed by the processor (Susitaival: [0048] – corresponds to at least an optical medium.), the program including instructions to:
          send first grant information to a terminal in a discontinuous reception (DRX) active period (Susitaival: [0012-0013] – corresponds to transmitting/receiving an initial grant during a DRX patterned cycle. See also [0051].), wherein the first grant information is used for initial transmission grant of first data (Susitaival: [0051] – initial grant allows transmission of data.); 
          determine a retransmission active time, wherein the retransmission active time is an active time in which the terminal expects to receive a retransmission grant for the first data (Susitaival: [0045] – corresponds to the HARQ retransmission time, a period of time in which the UE expects to receive HARQ retransmissions. See also [0065-0069] – corresponds to a HARQ RTT, or hybrid automatic repeat request round trip time, that is started with a grant timer, to receive retransmission, or new grants. See also [0014].); and
          send second grant information to the terminal in the retransmission active time (Susitaival: [0045] – corresponds to the HARQ retransmission time, a period of time in which the UE expects to receive HARQ retransmissions. See also [0065-0069] – corresponds to a HARQ RTT, or hybrid automatic repeat request round trip time, that is wherein the second grant information is used for initial transmission grant of second data (Susitaival: [0007-0012] – corresponds to a new data grant for new data transmission. See also [0014].).
            Susitaival discloses exemplary embodiments are directed to uplink grants, downlink allocations, and HARQ retransmissions, but does not expressly disclose wherein the first grant information is used for downlink initial transmission grant of the first data, the retransmission active time comprises a downlink retransmission active time, and the downlink retransmission active time is an active time in which the terminal expects to receive a downlink retransmission grant for the first data.
            However, these features cannot be considered new or novel in the presence of Moon. Moon is also concerned with scheduling and successful determination of wireless communications between a terminal (UE) and a base station (BS) (Moon: [0005-0006]). Moon discloses a first grant information is used for downlink initial transmission grant of the first data (Moon: [0007]), and the retransmission active time comprises a downlink retransmission active time (Moon: [0007] – corresponds to an interval following an unsuccessful receipt of downlink data for monitoring a retransmission, as suggested. See also [0167-0168] – this retransmission time may configured in terms of a number of subframes. See also [0046], [0056], and [0015].), and wherein the downlink retransmission active time is an active time in which the terminal expects to receive a downlink retransmission grant for the first data (Moon: [0007], [0015], and [0167-0168] – during this length of time, the UE monitors control channels for the retransmission grant.).

            Claim 20, directed to a computer-readable medium embodiment of claim 9, recites similar features as claim 9 and is therefore rejected upon the same grounds as claim 9. Please see above rejection of claim 9. Susitaival further discloses a computer-readable medium in at least Figures 4A and 5 with [0021], [0023], [0039-0045], and [0074].

Conclusion
8.          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	
9.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV

Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 3, 2022